                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                            Senior District Judge Marcia S. Krieger

Civil Action No. 18-cv-01844-MSK-SKC

STEPHEN MANNAN,

       Plaintiff,

v.

THE STATE OF COLORADO,

      Defendant.
______________________________________________________________________________

    OPINION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       THIS MATTER comes before the Court pursuant to the Defendants’ (“CDOC”) Motion

for Summary Judgment (# 35), Mr. Mannan’s response (# 38), and CDOC’s reply (# 43); and

CDOC’s Motion to Exclude the Testimony of Sherry Young (# 34), Mr. Mannan’s response

(#39), and CDOC’s reply (# 41).

                                              FACTS

       The Court briefly summarizes the pertinent facts here, and elaborates as necessary in its

analysis.

       Since 2013, Mr. Mannan has been employed by CDOC as a Corrections Officer, assigned

to the Denver Diagnostic and Reception Center (“DRDC”). Corrections Officers are responsible

for a wide range of tasks relating to the operation of a prison, serving in a variety of “posts.”

Posts can include assignment to an inmate housing unit, the recreation yard, control rooms,

perimeters and towers, and so on. Corrections Officers regularly rotate through the various posts


                                                  1
over a period of time. Thus, Warden Justin Long’s affidavit explains that, due to staffing

obligations, it is important that all Corrections Officers be able to perform the duties of all

possible posts.

       Many of these posts require the Corrections Officer to engage in lengthy periods of

standing and walking, climbing and descending stairs, and occasional periods of bending and

stooping; a handful of posts offer more (but not exclusively) sedentary work. In addition, all

posts have the potential of requiring a Corrections Officer to deal with altercations between

inmates or between inmates and stuff. Indeed, all Corrections Officers are required to take and

pass a self-defense/physical control tactics class annually. Mr. Long’s affidavit makes clear that

“[a]n individual who is not [self-defense/control tactics] certified cannot work as a DRDC

Correctional Officer, even on a temporary basis.” Thus, it is clear that an essential function of

the Corrections Officer position, regardless of posting, is having the physical capability to

intervene and/or defend one’s self and others.

       Mr. Mannan suffers from obesity and an arthritic condition in his right hip. In July 2017,

Mr. Mannan had begun to experience pain in his hip that substantially limited his ability to stand,

walk, bend and crouch, and climb stairs – all duties that his position as Correctional Officer

required him to perform. His doctor recommended hip replacement surgery and also advised Mr.

Mannan that he should lose some weight prior to any such surgery to increase the chances that

the surgery would be safe and effective. On July 6, 2017, Mr. Mannan’s doctor completed a

CDOC Fitness to Return Certification (“FTR”) which (despite its title) reported to CDOC

particular physical restrictions placed upon Mr. Mannan. From July 1, 2017 to August 1, 2017,

Mr. Mannan was restricted to no bending, kneeling, and crawling; no standing or walking for


                                                  2
more than 1 hour per day; and no work in situations where Mr. Mannan would be exposed to an

“assaultive, physical control, or arrest situation,” among others.

       CDOC advised Mr. Mannan that it had no available work that met those restrictions. Mr.

Mannan returned to his doctor, and on July 13, 2017, filed a new FTR certification, this time

imposing restrictions that would apply from July 13 to August 13, 2017. The new restrictions

only limited Mr. Mannan to avoiding continuous standing in excess of 1 hour at a time and

continuous walking for more than 30 minutes at a time. The form noted that Mr. Mannan’s

doctor was “awaiting [a physical therapy] evaluation to further assess restrict[ion]s.”

       CDOC maintains a Transitional Duty Program (often known in other workplaces as a

“light duty” program) that allows employees with work restrictions to be temporarily reassigned

to certain posts during a recovery period. The policy explains that “[t]ransitional duty

assignments are temporary and may be reviewed, changed, or discontinued at any time, based on

the operational/business needs of the facility/office.” Pursuant to that policy, on July 17, 2017,

CDOC assigned Mr. Mannan to a post of Control Room Operator until August 13, 2017. The

Control Room post was a largely sedentary one. In his deposition testimony, Mr. Mannan

described the typical duties of the Control Room Operator assignment:

               Answer the phones, answering the radio, distributing equipment.
               Anyone comes in, if they need a set of handcuffs, for example, if
               they need pepper spray, anything like that. If we send someone out
               on a transport, the [Control Room Operator] will take care of those
               assignments. They’ll get the equipment necessary and hand it out
               to people requesting it. They will answer the phones. They will
               answer the radio. They will schedule shifts. If we have
               deficiencies, if there’s not enough people for the oncoming shift,
               they’ll spent their time calling in another employee to fill the shift
               or getting people to stay over.



                                                  3
Mr. Mannan also testified that the Control Room Operator would “go out to the yard and assist

with meals or with med line, whatever comes up.” Mr. Mannan explained that the obligation to

attend to duties in the yard or the med line was “discretionary” and that “if there’s enough staff

on the yard,” or if operations in the Control Room are particularly busy, the Control Room

Operator might be instructed to remain in the Control Room instead. (There are also occasions

when Control Room Operators would be required to escort lawyers or other visitors through the

facility, although these tasks were time-consuming and primarily assigned to other Corrections

Officers. Control Room Operators would be asked to do them only if “you are really short on

help.”) According to Mr. Mannan, “other staff” handled any duties requiring prolonged

standing or walking during his assignment as a Control Room Operator. It appears to be

undisputed that CDOC did not have any complaints about Mr. Mannan’s performance during the

period of his transitional duty assignment as a Control Room Operator.

       On or about August 13, 2017, Mr. Mannan submitted another FTR certification from his

doctor, imposing the same set of restrictions for another three months, through November 13,

2017. Justin Long, the DRDC Warden, concluded that (unspecified) operational needs would

not permit Mr. Mannan to remain in a transitional duty assignment as a Control Room Operator

for an additional three months. Thus, on August 23, 2017, Mr. Long notified Mr. Mannan that

CDOC would be unable to accommodate his restrictions.

       It appears that Mr. Mannan then went on some form of leave. During this time, Mr.

Mannan’s annual self-defense/control tactics certification expired, and it is undisputed that Mr.

Mannan did not renew it. (It is not clear whether, given Mr. Mannan’s physical condition or his

status as being on leave, he was even capable of renewing the certification.) Because Warden


                                                 4
Long required this certification of all Correctional Officers, regardless of their posting, the

expiration of the certification made it impossible for Mr. Mannan to perform any Correctional

Officer duties thereafter.1

       On or about November 6, 2017, with his prior FTR certification expiring in a few days,

Mr. Mannan produced a new FTR certification that maintained the existing restrictions on his

work for an additional 90 days – that is, until February 6, 2018. The doctor wrote that Mr.

Mannan is “currently being eval[uated] by ortho – doing treatments and medications.” Mr. Long

responded that CDOC had not positions that could accommodate those restrictions.

       On January 22, 2018, CDOC notified Mr. Mannan that he had exhausted his accumulated

leave and other benefits and scheduled a meeting to discuss his continued employment. At that

meeting, CDOC advised Mr. Mannan that he could make a request for an accommodation under

the Americans With Disabilities Act (“ADA”). Mr. Mannan did so, requesting a sedentary

position with minimal requirements for standing and walking, and indicating that he wished to

remain in the Denver metropolitan area.




1
        Mr. Mannan testified that (apparently under a prior warden) there were circumstances
where Corrections Officers’ self-defense/control tactics certifications expired and that they were
allowed to continue working in housing units. It is clear from his testimony that Mr. Mannan
lacked personal knowledge as to whether these officers’ certifications had indeed expired, and
Mr. Mannan was relying solely on the fact that someone told him so. Because Mr. Mannan
relies upon these officers’ statements for the truth of their content – that the officers’
certifications had actually expired – his recitation of the officers’ statements is inadmissible
hearsay. Mr. Mannan has not offered affidavits or deposition testimony from any person who
states, with firsthand knowledge, that officers whose certification had lapsed were allowed to
continue working. In any event, Mr. Mannan concedes that he knows of no such officers who
were allowed to continue working with lapsed certifications during Mr. Long’s tenure as
Warden.
                                                   5
       Jennifer Murphy, CDOC’s ADA coordinator, canvassed open positions within CDOC to

determine whether Mr. Mannan was qualified for any of them. All of the open positions that Ms.

Murphy located required some degree of contact with offenders, and pursuant to CDOC

protocol, employees having contact with offenders must annually take and pass a specific self-

defense and control-point training course. (Mr. Mannan’s certification under that training course

had expired and it appears that Mr. Mannan’s physical restrictions would prevent him from

taking the course in 2017 or 2018.) Thus, Ms. Murphy concluded that there were no open

positions within CDOC that could accommodate Mr. Mannan’s preferences and restrictions.

Accordingly, on March 19, 2018, CDOC informed Mr. Mannan that his employment was

terminated.

       Mr. Mannan then commenced this action. He asserts a single claim: that CDOC’s refusal

to provide him with an accommodation of reassignment to Master Control duties (ultimately

leading to his termination), violated Section 504 of the Rehabilitation Act, 29 U.S.C § 794.

       CDOC moves for summary judgment (# 35), arguing that Mr. Mannan cannot establish

that he is a “qualified individual with a disability,” thus capable of pursuing a Rehabilitation Act

claim, because he cannot show that he was capable of performing the essential functions of his

position as a Corrections Officer, with or without reasonable accommodation. Separately,

CDOC moves to strike Mr. Mannan’s proffer of the opinion testimony of his vocational expert,

Sherry Young, to the extent that Ms. Young opines that CDOC was capable of providing Mr.




                                                 6
Mannan with a “reasonable accommodation.” CDOC contends that this constitutes an

impermissible legal opinion.2

                                            ANALYSIS

         A. Standard of review

         Rule 56 of the Federal Rules of Civil Procedure facilitates the entry of a judgment only if

no trial is necessary. See White v. York Intern. Corp., 45 F.3d 357, 360 (10th Cir. 1995).

Summary adjudication is authorized when there is no genuine dispute as to any material fact and

a party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Substantive law governs

what facts are material and what issues must be determined. It also specifies the elements that

must be proved for a given claim or defense, sets the standard of proof and identifies the party

with the burden of proof. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Kaiser-Francis Oil Co. v. Producer=s Gas Co., 870 F.2d 563, 565 (10th Cir. 1989). A factual

dispute is Agenuine@ and summary judgment is precluded if the evidence presented in support of

and opposition to the motion is so contradictory that, if presented at trial, a judgment could enter

for either party. See Anderson, 477 U.S. at 248. When considering a summary judgment

motion, a court views all evidence in the light most favorable to the non-moving party, thereby

favoring the right to a trial. See Garrett v. Hewlett Packard Co., 305 F.3d 1210, 1213 (10th Cir.

2002).




2
        The Court does not ultimately reach the Motion to Strike. In conducting the analysis
herein, this Court has considered Ms. Young’s opinion in all respects except that limited portion
of her ultimate conclusion that a “reasonable accommodation” was possible that constitutes a
legal opinion. Because the Court finds that CDOC is nevertheless entitled to summary judgment
on Mr. Mannan’s claim, the question of whether and to what extent Ms. Young may testify about
her ultimate conclusion at trial is rendered moot.
                                                 7
        If the movant has the burden of proof on a claim or defense, the movant must establish

every element of its claim or defense by sufficient, competent evidence. See Fed. R. Civ. P.

56(c)(1)(A). Once the moving party has met its burden, to avoid summary judgment the

responding party must present sufficient, competent, contradictory evidence to establish a

genuine factual dispute. See Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th

Cir. 1991); Perry v. Woodward, 199 F.3d 1126, 1131 (10th Cir. 1999). If there is a genuine

dispute as to a material fact, a trial is required. If there is no genuine dispute as to any material

fact, no trial is required. The court then applies the law to the undisputed facts and enters

judgment.

        If the moving party does not have the burden of proof at trial, it must point to an absence

of sufficient evidence to establish the claim or defense that the non-movant is obligated to prove.

If the respondent comes forward with sufficient competent evidence to establish a prima facie

claim or defense, a trial is required. If the respondent fails to produce sufficient competent

evidence to establish its claim or defense, then the movant is entitled to judgment as a matter of

law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

        B. Merits

        Section 504 of the Rehabilitation Act provides that “no otherwise qualified individual

with a disability . . . shall, solely by reason of his or her disability, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 29 U.S.C. § 794(a). A “qualified individual with a

disability” is one who, “with or without reasonable accommodation, can perform the essential

functions of the employment position.” Jarvis v. Potter, 500 F.3d 1113, 1121 (10th Cir. 2007).


                                                   8
The statute expressly provides that “the standards used to determine whether this section has

been violated in a complaint alleging employment discrimination [ ], shall be the standards

applied under Title I of the [ADA].” 29 U.S.C. § 794(d). Mr. Mannan bears the burden of

proving that he was a “qualified individual with a disability.” See Cleveland v. Policy

Management Sys. Corp., 526 U.S. 795, 806 (1999).

       There appears to be no material dispute between the parties that Mr. Mannan could not

perform the essential functions of the Corrections Officer position that he held, at least during the

relevant time period. He was indisputably unable to perform the requisite standing, walking,

stair climbing, and various other physical duties that were required with most postings, and once

his self-defense/control tactics certification expired, he was unable to perform in any Corrections

Officer posting. Thus, the analysis fast-forwards to the question of whether there was a

reasonable accommodation that would allow Mr. Mannan to perform the essential functions of

the Corrections Officer position.

       But even that question is somewhat orthogonal to Mr. Mannan’s arguments here. Mr.

Mannan is not contending that he could have resumed performing all the essential duties of a

Corrections Officer if he were, say, provided with an assistive device like a cane or a chair or if

CDOC converted certain staircases in DRDC to ramps. Rather, Mr. Mannan is contending that

CDOC should have accommodated his disability by reassigning him to perform only Control

Room Operator duties until such time as his surgery was completed.3 Although “job



3
        Mr. Mannan insists that this was not a period of “indefinite length.” The record reflects
that Mr. Mannan’s ability to return to unrestricted status was dependent upon him having hip
surgery, and the decision as when, or even if, to have surgery was Mr. Mannan’s alone. Thus,
his request for an accommodation would have been for an indefinite duration until such time as
Mr. Mannan decided to finally have surgery (if he decided to do so at all). And the record
                                                  9
restructuring” – that is, removing non-essential duties from an employee’s job assignments -- is a

possible way of accommodating a disabled employee, an accommodation that eliminates

essential functions from the job is not reasonable. Frazier v. Simmons, 254 F.3d 1247, 1261

(10th Cir. 2001). Thus, Mr. Mannan cannot contend that CDOC was obligated to restructure his

Corrections Officer job to remove all but Control Room Operator duties from it, as many of the

tasks that would be removed – performing standing and walking while manning other posts,

physically responding to altercations with inmates regardless of post -- are indisputably essential

to the position of Correctional Officer.

       Another potential reasonable accommodation an employer can provide is a transfer of an

employee to an open position for which the employee is qualified. Frazier, 254 F.3d at 1261.

But it is undisputed that Control Room Operator is not a discrete position within CDOC. It is

simply one of many posts that persons holding Mr. Mannan’s job title of Corrections Officer

may be assigned to work on a given day. With the exception of Transitional Duty assignments,

discussed below, there is no evidence in the record that any Corrections Officer was assigned to

only Control Room Operator duties for a lengthy or on an indefinite basis. Thus, Mr. Mannan

cannot show that reassignment to a Control Room Operator position would have been a


reflects that Mr. Mannan postponed undergoing surgery for a variety of reasons after it was first
recommended in July 2017 – because he had to lose weight first in accordance with his doctor’s
recommendation, because he lacked money, because he was waiting for approval of short-term
disability status, because he was waiting to accrue additional leave time, and so on. For all
practical purposes, his need for an accommodation was for an indefinite period.
        Mr. Mannan has tendered an affidavit stating that, had he known that CDOC was
concerned about the length of any accommodation, he could have elected to proceed to surgery
more quickly. But the record is clear that Mr. Mannan knew as of August 13, 2017 that CDOC
was no longer willing to accommodate his disability via assignment to Control Room Operator
duties. Yet as late as March 2018, when Mr. Mannan was terminated, he had still given no
indication to CDOC that he had decided upon or scheduled a date for his surgery.

                                                10
reasonable accommodation available to him. And Mr. Mannan has not disputed that Ms.

Murphy searched for other open positions within CDOC for which he would be qualified with

his restrictions and found none. Thus, the record reflects that there were no open positions to

which Mr. Mannan could transfer.

       Mr. Mannan’s argument is, at bottom, that CDOC should have extended his Transitional

Duty assignment longer, perhaps indefinitely. Although employers may choose to provide

temporary light duty assignments to disabled employees, neither the ADA nor the Rehabilitation

Act “require an employer to create a new position” or “provide a permanent light duty post.”

Martin v. Kansas, 190 F.3d 1120, 1133 (10th Cir. 1999); Meade v. AT&T Corporation, 657

Fed.Appx. 391, 396-97 (6th Cir. 2016). A request for an indefinite extension of light-duty status

is unreasonable as a matter of law. Frazier-White v. Gee, 818 F.3d 1249, 1256 (11th Cir. 2016).

       That leaves the question of whether CDOC should have at least accommodated Mr.

Mannan by extending his Transitional Duty assignment for the three additional months requested

by his doctor in August 2017 (and then again for the additional 3 months requested by his doctor

in November 2017). Mr. Long has testified, without dispute, that decisions about whether and

how long employees may participate in the Transitional Duty program is subject to his

discretion. He testified that he limited such assignments to one month. For example, Mr. Long

acknowledged that pregnant female Corrections Officers were sometimes assigned to a control

room as an accommodation, but never for more than one month.4 Mr. Long provided an




4
        Mr. Long readily admitted that other Wardens at other CDOC facilities might have
different opinions about how long it might be appropriate to allow employees to remain in
Transitional Duty assignments, but it is undisputed that CDOC vested him with the discretion to
make those decisions for employees at DRDC.
                                                11
extensive explanation of why he exercised that discretion to deny Mr. Mannan a continued 3-

month Transitional Duty assignment after Mr. Manna’s one-month assignment had ended. He

explained that “prolonged placements [of officers in the control room] have a multitude of

effects on operational effectiveness and staff culture,” giving several reasons: (i) it “does not

ensure that the staff member can respond to . . . protect themselves”; (ii) it’s “a post that’s

[traditionally] manned by a sergeant,” which Mr. Mannan was not; (iii) “prolonged placement in

a control center is not efficient and effective for the operation of the organization”: (iv) “it

inhibits other staff’s opportunity for professional density and professional growth in reference to

learning on the job about the control center”; (vi) it “does not put someone where they need to be

in reference to providing prosocial modeling for the offender population”; and (vii) that a

prolonged placement could breed resentment in other Corrections Officials, as it affects “other

staff’s ability to see the post, work the post, get off of the floor, get out of interacting with

offenders at four-hour intervals[;] when someone is posted in a control center for an extended

period of time, all of that is ceased.”

        Thus, the record reflects that Mr. Long typically allowed Transitional Duty assignments

for up to a month, but was resistant to extend them much longer than that due to concerns that




        Mr. Mannan argues, at some length, that DRDC Wardens prior to Mr. Long allowed
other disabled employees to remain in Transitional Duty assignments to the control room for
well over one month. The Court has some doubt as to whether Mr. Mannan has provided a
sufficient evidentiary basis to support such contentions, relying solely on his own knowledge and
observations despite lacking the personal knowledge as to many of the essential characteristics of
other employees’ assignments. Even so, because the ADA and Rehabilitation Act do not require
light duty policies at all, DRDC is free to change the contours of its Transitional Duty policy at
any time, so long as it does not do so for the purpose of discriminating against any disabled
employee. Mr. Mannan has not alleged that Mr. Long’s decision to move DRDC to a much less
favorable Transitional Duty policy was made for discriminatory reasons.
                                                 12
operational effectiveness degraded with longer assignments and the risk of staff resentment rose.

Neither the ADA nor the Rehabilitation Act confer an entitlement upon employees to a light-duty

position, and employers are entitled to place whatever fixed restrictions on how long a disabled

employee may occupy such a position they choose, so long as those restrictions are not applied

discriminatorily. See generally Frazier-White, 818 F.3d at 1256 (employer limited light-duty

status to 270 days during a two-year period); Delgado v. Certified Grocers Midwest, Inc., 282

Fed.Appx. 457, 462 (7th Cir. 2008) (eight week limit or, alternatively, “as long as [the

employees] were reasonably expected to fully recuperate”). Here, Mr. Long afforded Mr.

Mannan the full one-month period on a Transitional Duty assignment that he has afforded to

similar temporarily-disabled individuals. Once that Transitional Duty assignment ended, CDOC

was not required to renew it – and indeed, has articulated good and undisputed cause for not

doing so – and was therefore entitled to assess at that point in time whether Mr. Mannan was

able to return to performing the essential functions of a Corrections Officer job. Because he was

not, he was not a “qualified individual with a disability” for purposes of protection under the

Rehabilitation Act.

       Accordingly, Mr. Mannan has not carried his burden of demonstrating that he was a

“qualified individual with a disability” for purposes of the Rehabilitation Act. Therefore, his

Rehabilitation Act claim fails as a matter of law and CDOC is entitled to summary judgment.

                                         CONCLUSION

       For the foregoing reasons, CDOC’s Motion for Summary Judgment (# 35) is

GRANTED, and the Clerk of the Court shall enter judgment in favor of Defendant State of




                                                13
Colorado on Mr. Mannan’s claim. CDOC’s Motion to Exclude the Testimony of Sherry Young

(# 34) is DENIED AS MOOT.

      Dated this 2nd day of February, 2020.
                                                   BY THE COURT:




                                                   Marcia S. Krieger
                                                   Senior United States District Judge




                                              14
